PER CURIAM.
Julianne M. Holt, as Public Defender for the Thirteenth Judicial Circuit, Hillsborough County, Florida, has filed a petition for writ of mandamus seeking to compel the Honorable Diana Allen, as circuit court judge for the Thirteenth Judicial Circuit, to provide her with a “back-up” audiotape of a docket call held in her court. The audiotape is currently in Judge Allen’s possession pursuant to the judge’s request. In support of her petition, the Public Defender asserts that the audiotape is a judicial record to which she is entitled access. See Florida Rule of Judicial Administration 2.051(a).
The audiotape which is the subject of the petition is an informal audiotape made by the court reporter to utilize at a later time to complete official transcripts of court proceedings. The audiotape was not taken in accordance with Florida Rule of Judicial Administration 2.070(b). That rule provides for electronic reporting. The recording was not made pursuant to any court rule, law or ordinance, or in connection with the transaction of official business by the court or any court agency. Further, the audiotape in question is not a judicial record as defined in Rule 2.051(b). See In re: Amendments to Rule of Judicial Administration 2.051— Public Access to Judicial Records, 651 So.2d 1185, 1188 (Fla.1995). We conclude that the audiotape is not transformed into a judicial record by a circuit court judge requiring the court reporter to relinquish possession of the audiotape to the court.
The petition for writ of mandamus is denied.
PARKER and PATTERSON, JJ., concur.
CAMPBELL, A.C.J., dissents with opinion.